Citation Nr: 0603915	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claim.

In March 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  Low back strain resulted from disease or injury in 
service.

2.  The evidence preponderates against a finding that the 
veteran incurred degenerative disc disease or any other 
disorder of the lumbar spine during active service


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
low back strain have been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for entitlement to service connection for 
degenerative disc disease and any other disorder of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2002. The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional VCAA letters were sent to the veteran in 
March 2004 and April 2005.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in August 2005.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 



1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The service medical records show that in April 1968, the 
veteran complained of lower back pain.  The physician noted 
that the veteran had good range of motion of the back and no 
muscle spasms or rigidity noted.  In September 1970, the 
veteran complained of lower back pain for four days.  No 
history of trauma was noted and physical examination showed 
tenderness at L3-L4 and muscles spasms.  He was diagnosed as 
having paravertebral muscle spasms.  In May 1971, the veteran 
was involved in a fight and was kicked in the back and arms 
and punched in the face.  Upon separation in May 1984, the 
veteran reported in the report of medical history that he had 
recurrent back pain.  Separation examination reported the 
veteran's physical condition, including the spine, as normal.  

Following service, the veteran received medical treatment for 
his low back.  In October 2002, he began treatment at Logan 
Regional Hospital.  A November 2002 magnetic resonance 
imaging (MRI) report stated that the veteran reported a 
history of back pain radiating to the legs with neuropathy.  
The veteran was diagnosed as having severe degenerative disk 
disease at L5-S1 with moderate to severe narrowing of neural 
formina bilaterally and L5 nerve impingement; broad-based 
disk bulge at 4-5 and Schmorl's nodes at higher disk spaces; 
and S1-2 disk may be transitional.  

In May 2004, the veteran underwent a nuclear medicine whole 
body bone scan.  The report showed arthritic changed in the 
lumbar spine.  The veteran subsequently underwent a physical 
therapy evaluation.  At that time, he complained of chronic 
low back pain since age 18 and recently began experiencing 
sharp pain in his low back region.  He was diagnosed as 
having lumbar spondylolysis.  

In May 2004, the veteran stated that Dr. Clegg told him that 
his back problems could have occurred during service due to 
training and physical workouts, but nothing could be proven 
by anyone.

In August 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
stated that he developed low back pain during boot camp in 
March 1968.  He treated this condition occasionally with 
aspirin and did not seek medical treatment because he learned 
to live with the pain.  He reported that he was required to 
do some heavy lifting, which would aggravate his back pain 
and would result in flare ups.  He stated that following 
service, his back pain would be aggravated with any bending, 
lifting, sitting, or standing for any prolonged period of 
time.  The veteran was diagnosed as having chronic lumbar 
muscle strain condition and degenerative disk disease based 
on the November 2002 MRI.  The examiner stated that based on 
the veteran's stated history, his chronic low back strain 
condition at least as likely as not began in service as his 
service medical records showed that he had lower back pain in 
service and his reported chronic low back pain sounded 
consistent with his diagnosed low back strain condition.  The 
examiner further opined that there was no indication that the 
veteran's diagnosed degenerative disk disease had its onset 
in service or was related to any specific disease or injury.  
He stated that he believed that the degenerative disk disease 
was a result of years of use of the back as well as just 
overall time and aging and that the September 1970 report of 
low back pain or the trauma to the back sustained in the May 
1971 fight did not contribute to this condition. 

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for low back strain.  The 
competent medical evidence of record shows that the veteran's 
low back strain is related to his in-service low back pain.  
The service medical records show that he was treated on two 
occasions for back pain during service.  The first was in 
April 1968 and the second was in September 1970, which 
reported tenderness at L3-L4 and muscle spasms.  The VA 
examiner in August 2005 diagnosed the veteran as having 
chronic lumbar muscle strain, which he opined was related to 
service.  As the evidence shows that the veteran's current 
condition is related to his in-service low back pain, service 
connection for low back strain is warranted.  See 38 C.F.R. 
§ 3.102 (2005).




However, there is no competent medical evidence of record 
showing that the veteran's currently diagnosed degenerative 
disk disease and/or any other low back disorder (i.e., lumbar 
spondylosis, arthritic changes, etc.) had its onset during 
active service or is related to any in-service disease or 
injury.  The evidence does not show that the veteran was 
diagnosed with arthritis within one year following his 
separation from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Furthermore, the VA 
examiner provided a definitive opinion that the veteran's 
current degenerative disk disease was not related to active 
service.  The examiner also provided rationale and cited to 
specific evidence in the file as support for his opinion.  
The opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no 
competent evidence of record providing a contrary opinion.

The veteran's statement that Dr. Clegg related his current 
low back disorder to active service has been considered.  
However, "hearsay medical evidence" is not competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Additionally, the veteran's own statements in this regard are 
not competent, as he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Accordingly, 
entitlement to service connection for degenerative disc 
disease and/or 



any other low back disorder (i.e., lumbar spondylosis, 
arthritic changes, etc.) is denied.


ORDER

Service connection for low back strain is granted.

Service connection for degenerative disc disease and/or any 
other low back disorder is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


